DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 11/06/2019 and 08/11/2020 and  have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 40, statements ‘…the keyword "rock" belongs to the subcategory "music genre"’ and “… indicating that the "music genre" is "rock"’ logically conflict each other because when saying “A is B” it logically means that “A belongs to B” (not reversed).  Appropriate correction is required.
b.	For paragraph 41, recited “NIP” appears to be “NLP” (stands for “Natural Language Processing”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 10, they recites the limitation “the preset first category keyword”.  There is insufficient antecedent basis for this limitation in the claim(s).  Further, if it is referred to limitation of “a keyword of a preset first category” in their respective parent claims, it is noted that meanings of the two limitations are inconsistent with each other (since “preset… category” and “preset category…keyword” have different scopes).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WOLFEL (US 2008/0059150) in view of KONIG et al. (US 2008/0221891) hereinafter referenced as KONIG.
As per claim1, WOLFEL discloses ‘information retrieval using a hybrid spoken and graphic user interface’ (title), comprising:
determining, in response to receiving a first user [sentence] (‘query’, such as ‘voice message’ or ‘spoken query’ from ‘user’, or its ‘translated’ ‘query (text) using speech recognition’), whether a keyword (read on one or more ‘item’, ‘term(s)’, ‘phrase(s)’ or ‘words’ regarding ‘text’ corresponding to ‘token(s)’ in the ‘query’) of a preset first category (read on one of ‘categories’ related to ‘categorical views’) is included in the first user [sentence] (‘query’) (same above), the first category (one of ‘categories’ in a ‘higher level’ of the ‘hierarchical structure such as a tree’) including at least one subcategory (read on one or more ‘categories’ in ‘lower’ level(s) of the ‘hierarchical structure’ or ‘tree’), (Fig. 4, p(paragraph)15, p30-p36, p41-p43, p47); 
determining, in response to determining the first category keyword being included in the first user [sentence] (query) (same above), the first category keyword included in the first user [sentence] (query) (same above) as a first keyword (read on a ‘word’/‘phrase’ of a ‘album title’) and determining a subcategory (read on a category of ‘album’ as ‘lower’ level in ‘a hierarchy’) to which the first keyword belongs, to generate a first keyword set (read on a word set such as ‘Bob-Marley’, ‘Bob-Dylan’, ‘Satisfaction’, ‘Rolling Stones Satisfaction’, ‘Stones Satisfaction’, and/or words/phrase corresponding to a ‘n-gram’ in the query) and a subcategory set (read on a category set under an artist with different albums, or under an album with different songs/song names in a broad sense) (Fig. 4, p15, p30-p38, p41-p43, p50-p53); and 

It is noted that WOLFEL does not expressly disclose the received user query being a “sentence” and being processed accordingly.  However, the same/similar concept/feature is well known in the art as evidenced by KONIG who in the same field of endeavor, discloses ‘interactive speech recognition system’ (title), comprising ‘identifying the user command or request (or ‘query’) in the speech phrase’ including sentence (such as ‘I want to listen to the song Fever from Madonna’) with ‘hierarchical structure (including ‘categories of database’ for ‘playback application’ including ‘songs’) corresponding to the various categories based on keywords’ related to ‘user input’ (p42-p46, p76-p87, p94, p99).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of WOLFEL and KONIG together by providing a mechanism of receiving user input command/request/query and handling further related processes (including speech recognition), as claimed, for the purpose (motivation) of offering improved user satisfaction in an interactive speech recognition system (KONIG: p19).  
 As per claim 2 (depending on claim 1), WOLFEL in view of KONIG further discloses “determining, in response to at least two first keywords (such as ‘stones’ and ‘satisfaction’) 
 As per claim 4 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, WOLFEL in view of KONIG further discloses:
“determining, in response to determining a preset second category keyword (read on ‘word’/‘phrase’ in a different category from the first category word/phrase, such as an ‘album name/title’ in a category of ‘alum’ vs an ‘artist name’ in a category of ‘artist’; or similarly, a ‘song title’ vs ‘album name/title’) included in the first user sentence, the second category keyword (also read on ‘word’/‘phrase’ regarding ‘album name/title’ in a category of ‘alum’, or  corresponding ‘word’/‘phrase’ regarding ‘song title’) included in the first user sentence as a second keyword  (read on ‘word’/‘phrase’ regarding ‘album name/title’ vs ‘artist name’, or regarding ‘song title’ vs ‘album name/title’); and determining, based on the second keyword and the first keyword set (same above), a target keyword (read on word/phrase of a ‘artist name’ in the statement of ‘in an album view, for example, song titles would not recognizable, but artist name would because they are part of the album view’s table’) from the preset first category keyword (same above), and determining a subcategory (read on a category of ‘song’) to which 
As per claim 5 (depending on claim 1), WOLFEL in view of KONIG further discloses “playing the audio (playing back music files) included in the song list in the to-be-played song list set (same above)” (WOLFEL: p41-p43, p46-p48, p59, p65: KONIG: p82-83).
As per claim 6 (depending on claim 5), WOLFEL in view of KONIG further discloses “performing, in response to determining a preset third category keyword (such word ‘Album’ as command) being included in a received second user sentence (such as ‘Album, Dark Side of the Moon), a corresponding preset operation (such as ‘switches views’) based on the third category keyword included in the second user sentence (same above), the preset operation including one of: switching a currently played song list and adding the currently played song list to favourites”,  (WOLFEL: p65, p72, by given above combined teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that switching operation for views clouded be used in the same/similar way for switching played song list, for which the implementation would be within the scope of capability of the skilled person in the art and result would be predictable, and/or would improve user satisfaction in the interactive speech recognition system as well (KONIG: p19)).  
claims 7-8 and 10-12, they recite an apparatus. The rejection is based on the same reason(s) described for claims 1-2 and 4-6 respectively, because the claims recite/include the same/similar limitation(s) of claims 1-2 and 4-6 respectively, wherein claimed processor, memory, and related instructions are also disclosed/inherited by the teachings including ‘computer’ by WOLFEL (p29).  
As per claim 13, it recites a non-transitory computer readable medium.  The rejection is based on the same reason(s) described for claim 1, because the claim recites/includes the same/similar limitation(s) of claim 1.

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
March 13, 2021
/QI HAN/Primary Examiner, Art Unit 2659